Order granting, on reargument, defendant Van Bokkelen’s motion to annul a deficiency judgment in plaintiff’s favor, affirmed, with ten dollars costs and disbursements. The proof, in the form of affidavits submitted on behalf of the respondent on the question of the value of the premises in question, was not contradicted by the appellant, and no request was made for permission to submit affidavits or to offer oral proofs on that question. Carswell, Scudder, Tompkins and Davis, JJ., concur; Hagarty, J., dissents and votes to reverse and remit to the Special Term for a hearing.